—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered May 17, 1996, convicting defendant, after a jury trial, of rape in the first degree (two counts) and endangering the welfare of a child, and sentencing him to concurrent terms of SVs to 25 years, SVs to 25 years and 1 year, respectively, unanimously affirmed.
By failing to object, or by making only generalized objections, defendant failed to preserve his present challenges to the People’s expert testimony on child sexual abuse syndrome and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the court properly exercised its discretion in permitting expert testimony on this subject to explain the reactions of a six-year-old victim of sexual abuse, a matter beyond the ken of a typical juror, and that the evidence was responsive to issues raised by the defense (see, People v Taylor, 75 NY2d 277; People v Cintron, 75 NY2d 249, 267; People v Rodriguez, 261 AD2d 155, lv denied 94 NY2d 828). Concur — Nardelli, J. P., Mazzarelli, Lerner and Friedman, JJ.